Title: From James Madison to Ebenezer Stevens, [17 June] 1801
From: Madison, James
To: Stevens, Ebenezer


[Department of State, Washington, 17 June 1801]
… It is intended that the vessel you have freighted for Tunis should, if possible, sail with the George Washington, now loading at Philadelphia … for Algiers, in order that she may avail herself of the protection of the latter. To enable me to judge of the practicability of this expedient, be pleased to inform me when she will be ready to proceed to sea.…
  

   
   Printed extract (Charles Hamilton Catalogue No. 106 [30 June 1977], item 155). Listed as “L.S.… ¾ page, 4to.”


